Morton, J.
This is an action of contract to recover a balance of $300 alleged to be due on account of a piano sold by the plaintiff to the defendant. There was a verdict for the defendant, and the case is here on exceptions by the' plaintiff to the refusal of the judge to give certain rulings asked for and to the rulings that were given.
We think that the rulings were right. The question at issue was a simple one and related to the terms of the sale. The defendant contended and introduced testimony tending to show that the plaintiff took her piano, which had been injured in an elevator while being moved by an expressman, and sold her a new piano, agreeing to look to the expressman for the difference, $300. She disclaimed any authority to act for or represent the expressman, and no question of agency was involved. The plaintiff denied that the contract was as represented by the defendant. The judge instructed the jury, in substance, that if the plaintiff agreed to look to the expressman for the difference between the value of the old piano and the price of the new one, it could not recover from the defendant. The jury found for the defendant.
There clearly was evidence for the consideration of the jury in regard to the terms of the sale, and no question of agency being involved the plaintiff’s requests were refused rightly.

Exceptions overruled.